Name: Commission Regulation (EC) NoÃ 1542/2007 of 20 December 2007 on landing and weighing procedures for herring, mackerel and horse mackerel
 Type: Regulation
 Subject Matter: fisheries;  marketing;  technology and technical regulations;  executive power and public service;  maritime and inland waterway transport;  information technology and data processing
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/56 COMMISSION REGULATION (EC) No 1542/2007 of 20 December 2007 on landing and weighing procedures for herring, mackerel and horse mackerel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 23 thereof, Whereas: (1) Article 23(5) of Regulation (EC) No 2371/2002 provides that detailed rules may be adopted concerning the setting up of administrative and technical structures necessary for ensuring effective control, inspection and enforcement as laid down in Article 23(3) thereof. (2) It is appropriate, in order to ensure fair competition, to introduce harmonised procedures for landing and weighing of herring, mackerel and horse mackerel. (3) Procedures for landing and weighing have been developed during 2002 to 2005 in close cooperation between the Community, Norway and the Faeroe Islands and have been made part of Community legislation during the development phase as transitional technical and control measures in Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in community waters, and for Community vessels, in waters where catch limitations are required (2). (4) To allow an adequate control and inspection of landings of herring, mackerel and horse mackerel by Community vessels landings should only be allowed in designated ports in the Community or in third countries that apply a system similar to the Community system for landing and weighing of those species. (5) In order to improve the accuracy of the information submitted in the logbook, it is necessary to provide for certain exceptions to Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (3). For reasons of clarity, it is appropriate to specify that certain requirements of this Regulation apply in addition to those set out in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (4). (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Scope This Regulation shall apply to landings in the Community by Community and third country fishing vessels, or by Community fishing vessels in third countries, of quantities per landing exceeding 10 tonnes of herring (Clupea harengus), mackerel (Scomber scombrus) and horse mackerel (Trachurus spp.) or a combination thereof, taken in (a) for herring in ICES (5) zones I, II, IIIa, IV, Vb, VI, and VII; (b) for mackerel and horse mackerel in ICES zones IIa, IIIa, IV, VI, and VII. Article 2 Designated ports 1. Landings of herring, mackerel or horse mackerel shall be prohibited outside ports designated by Member States or third countries that have concluded agreements with the Community concerning the landings of such fish. 2. Each Member State concerned shall transmit to the Commission a list of designated ports in which landings of herring, mackerel or horse mackerel may take place. It shall also communicate to the Commission the inspection and surveillance procedures applicable in those ports, including the terms and conditions for recording and reporting the quantities of any of such species within each landing. 3. Each Member State concerned shall transmit to the Commission, at least 15 days before they enter into force, any changes to the lists of ports and to the inspection and surveillance procedures referred to in paragraph 2. 4. The Commission shall transmit the information referred to in paragraphs 2 and 3 as well as the list of ports designated by third countries to all Member States concerned. 5. The Commission and the Member State concerned shall publish the list of designated ports and the changes thereto on their websites. CHAPTER II LANDINGS IN THE COMMUNITY Article 3 Entry into port 1. The master of a fishing vessel or his agent shall inform the competent authorities of the Member State in which the landing is to be made, at least four hours in advance of entry to port of landing concerned of the following: (a) the port he intends to enter, the name of the vessel and its registration number; (b) the estimated time of arrival at that port; (c) the quantities in kilograms live weight by species retained on board; (d) the zone where the catch was taken, as defined in Article 10(d) below. 2. A Member State may provide for a shorter notification period than laid down in paragraph 1. In such a case the Member State shall inform the Commission 15 days before its entry into force. The Commission and the Member States concerned shall put this information on their respective websites. Article 4 Discharge The competent authorities of the Member State concerned shall require that the discharge does not commence until authorised to do so. If the discharge is interrupted, permission shall be required before the discharge can recommence. Article 5 Logbook 1. By way of derogation from the provisions of point 4.2 of Annex IV to Regulation (EEC) No 2807/83, the master of a fishing vessel shall submit, immediately upon arrival to port, the relevant page or pages of the logbook to the competent authority at the port of landing. 2. The quantities retained on board, notified prior to landing as referred to in Article 3(1)(c), shall be equal to the quantities recorded in the logbook after its completion. 3. By way of derogation from the provisions of Article 5(2) of Regulation (EEC) No 2807/83, the permitted margin of tolerance in estimates recorded into the logbook of the quantities in kilograms of fish retained on board of vessels shall be 10 %. Article 6 Weighing of fresh fish 1. All buyers purchasing fresh fish shall ensure that all quantities received are weighed on systems approved by the competent authorities. The weighing shall be carried out prior to the fish being sorted, processed, held in storage and transported from the port of landing or resold. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and takeover declarations. 2. When determining the weight any deduction for water shall not exceed 2 %. Article 7 Weighing of fresh fish after transport 1. By way of derogation from Article 6(1) Member States may permit fresh fish to be weighed after transport from the port of landing provided that the fish has not been weighed on landing and is transported to a destination on the territory of the Member State no more than 100 kilometres from the port of landing. 2. Weighing of fresh fish after transport, as referred to in paragraph 1, may only be permitted if: (a) the tanker in which the fish is transported is accompanied by an inspector from the place of landing to the place where the fish is weighed, or (b) approval is given by the competent authorities at the place of landing to transport the fish. 3. The approval referred to in paragraph 2(b) shall be subject to the following conditions: (a) immediately prior to the tanker leaving the port of landing, the buyer or his agent must provide to the competent authorities a written declaration giving the species of the fish and name of the vessel from which it has been discharged, the unique identity number of the tanker and details of the destination where the fish will be weighed; the declaration must include the date and time as well as the estimated time of arrival of the tanker at the destination; (b) a copy of the declaration provided for in point (a) must be kept by the driver during the transport of the fish and handed over to the receiver of the fish at the destination. Article 8 Publicly operated weighing facilities for fresh fish In cases where publicly operated weighing facilities are used the party weighing the fish shall issue to the buyer a weighing slip indicating the date and time of the weighing and the identity number of the tanker. A copy of the weighing slip shall be attached to the sales note or takeover declaration. Article 9 Privately operated weighing facilities for fresh fish 1. In cases where privately operated weighing facilities are used, the provisions of this Article shall apply. 2. The weighing system shall be approved, calibrated and sealed by the competent authorities. 3. The party weighing the fish shall for each weighing system keep a bound, paginated logbook (weighing logbook) indicating: (a) the name and registration number of the vessel from which the fish has been landed; (b) the identity number of the tankers in cases where fish has been transported from the port of landing before weighing in accordance with Article 7. Each tanker load shall be weighed and recorded separately; (c) the species of fish; (d) the weight of each landing; (e) the date and time of the beginning and end of the weighing. 4. Where the weighing is carried out on a conveyor belt system a visible counter shall be fitted that records the cumulative total of the weight. The reading of the counter at the beginning of the weighing as well as the cumulative total shall be recorded in the weighing logbook. All use of the system shall be recorded in the weighing logbook. Article 10 Labelling of frozen fish Vessels shall only be permitted to land frozen fish that has been identified with a clearly legible label or stamp. The label or stamp, which shall be placed on each box or block of frozen fish, shall indicate the following: (a) name or registration number of the vessel which caught the fish; (b) species; (c) date of production; (d) zone where the catch was taken; the zone shall refer to the sub-area and division or sub-division in which catch limits apply pursuant to Community law. Article 11 Weighing of frozen fish 1. All buyers or holders of frozen fish shall ensure that the quantities landed are weighed prior to the fish being processed, held in storage, transported from the port of landing or resold. The weight of frozen fish landed in boxes shall be determined per species by multiplying the total number of boxes by a net average weight for a box calculated according to the methodology set down in the Annex. 2. The party weighing the fish shall keep a record per landing, indicating: (a) the name and registration number of the vessel from which the fish has been landed; (b) the species of fish landed; (c) the size of the lot and sample of pallets per species in accordance with the provisions of point 1 of the Annex; (d) the weight of each pallet in the sample and the average weight of the pallets; (e) the number of boxes on each pallet in the sample; (f) the tare weight per box, if different from the tare weight specified in point 4 of the Annex; (g) the average weight of an empty pallet in accordance with the provisions of point 3(b) of the Annex; (h) the average weight per box per species. 3. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and takeover declarations. Article 12 Keeping of weighing documents The weighing logbook and records provided for in Article 9(3) and 11(2) and the copies of written declarations provided for in Article 7(3)(b) shall be kept for six years. Article 13 Sales note and takeover declaration In addition to the provisions of Article 9(5) of Regulation (EC) No 2847/93, the processor, receiver or buyer of all fish landed shall submit a copy of the sales note or takeover declaration to the competent authorities of the Member State concerned on demand, but in any event no later than 48 hours after the completion of the weighing. Article 14 Access by competent authorities The competent authorities shall have full access at all times to the weighing system, the weighing logbooks, written declarations and all premises where the fish is processed and kept. Article 15 Cross-checks The competent authorities shall carry out administrative cross-checks on all landings between the following: 1. quantities by species indicated in the prior notice of landing, as referred to in Article 3(1)(c), and the quantities recorded in the vessels logbook, 2. quantities by species recorded in the vessels logbook and the quantities recorded in the landing declaration, 3. quantities by species recorded on the landing declaration and the quantities recorded in the takeover declaration or the sales note, 4. catch area recorded in the vessels logbook and the VMS data for the vessel concerned. Article 16 Full inspection 1. The competent authorities of a Member State shall ensure that at least 15 % of the quantities of fish landed and at least 10 % of the landings of fish are subject to full inspections. Such inspections shall be carried out in accordance with paragraphs 2, 3 and 4. 2. The weighing of the catch from the vessel shall be monitored by species. In the case of vessels pumping catch ashore the weighing of the entire discharge shall be monitored. In the case of landings of frozen fish, all boxes shall be counted and the methodology for calculating the average net weight of boxes provided for in the Annex shall be monitored. 3. The following data shall be cross-checked in addition to those referred to in Article 15: (a) quantities by species recorded in the weighing logbook and the quantities by species recorded in the takeover declaration or the sales note; (b) the written declarations received by the competent authorities pursuant to Article 7(3)(a) and the written declarations held by the receiver of the fish pursuant to Article 7(3)(b); (c) identity numbers of tankers entered into the weighing logbook in accordance with Article 9(3)(b) and the numbers that appear in the written declarations provided for in Article 7(3)(a). 4. It shall be verified that the vessel is empty of all fish, once the discharge has been completed. Article 17 Documentation of inspection activities All inspection activities covered by Article 16 shall be documented. Such documentation shall be kept for six years. CHAPTER III FINAL PROVISIONS Article 18 Entry into force This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (3) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (4) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (5) International Council for the exploration of the Sea as defined in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States in the north-east Atlantic (OJ L 365, 31.12.1991, p. 1 as last amended by Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). ANNEX Methodology for calculating the average net weight of boxes or blocks of frozen fish 1. The average weight per box shall be determined per species using the sampling plan in the table below. The sample of pallets shall be selected randomly. Sampling Plan Lot size (number of boxes) Sample size (number of pallets Ã  52 boxes) 5 000 or less 3 5 001-10 000 4 10 001-15 000 5 15 001-20 000 6 20 001-30 000 7 30 001-50 000 8 More than 50 000 9 2. Each pallet of boxes in the sample shall be weighed. The total gross weight of all pallets in the sample shall be divided by the total number of pallets in the sample to arrive at the average gross weight per pallet per species. 3. In order to arrive at the net weight per box per species the following deductions are made from the average gross weight of the pallet referred to in point 2: (a) The average tare weight per box equal to the weight of ice and cardboard, plastic or other packaging material multiplied by the number of boxes on the pallet; (b) The average weight of nine empty pallets as used in the landing. The resulting net weight per pallet per species shall then be divided by the number of boxes on the pallet. 4. The tare weight per box referred to in point 3(a) shall be 1,5 kg. A Member State may use a different tare weight per box provided that they submit their sampling methodology and any changes thereto to the Commission for approval.